Citation Nr: 0524982	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-00 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for open angle 
glaucoma.

2.  Entitlement to service connection for residuals of a 
gunshot wound, right leg. 

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J.R.


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1945 to November 
1946.

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The veteran testified before the undersigned Judge 
in July 2005.  The veteran also submitted additional medical 
evidence at the hearing along with a written statement 
waiving initial consideration of this evidence by the RO.  In 
September 2005, the Board granted the veteran's motion for 
advancement on the docket. 

During the course of this appeal, the veteran has raised 
service connection claims for post-traumatic stress disorder 
and frozen feet and hands.  These issues are referred to the 
RO. 

The issues of service connection for residuals of a gunshot 
wound, right leg, bilateral hearing loss, tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

In a March 2004 written communication, the veteran indicated 
that he wished to withdraw his appeal on the issue of 
entitlement to service connection for open angle glaucoma.


CONCLUSION OF LAW

The Board is without jurisdiction to consider the merits of 
the veteran's claim of entitlement to service connection for 
open angle glaucoma.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal. A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

In a VA form 21-4138 dated March 9, 2004, the veteran 
indicated that he wished to withdraw his Board appeal as to 
the issue of service connection for open angle glaucoma.  
Accordingly, this issue is no longer in appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn the 
issue of service connection for open angle glaucoma. and 
there effectively remains no allegation of errors of fact or 
law for appellate consideration.  As such, the Board does not 
have jurisdiction to review the appeal as to this issue.

In closing, the Board notes that the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) on 
November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The legislation provides for, among other 
things, notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  
However, the Board finds nothing in the new legislation or 
implementing regulations which affects the veteran's ability 
to voluntarily withdraw issues from appellate status.


ORDER

The appeal as to the issue of entitlement to service 
connection for open angle glaucoma is dismissed.


REMAND

Unfortunately, a remand is required in this case.  VA medical 
records dated in July 2003 indicate that the veteran has 
bilateral hearing loss and tinnitus.  A March 2005 private 
medical record from Dr. Scott indicated that the veteran had 
sensorineural hearing loss and tinnitus related to noise 
exposure.  Similarly, medical records dated from March 2004 
through January 2005 from Dr. Henry indicated that the 
veteran received treatment for right knee pain and pain above 
the right knee associated with gun shot wound.  As the 
veteran has a current diagnosis of right knee scar, bilateral 
hearing loss, tinnitus, a VA medical nexus opinion is 
necessary on these issues before adjudication on the merits.  
38 C.F.R. § 3.159 (2004).  

In addition, the veteran testified before the undersigned 
Judge in July 2005 that he received treatment from a VAMC in 
Greenville and Anderson in August 2004.  These treatment 
records do not appear to be included in the claims file.  The 
RO should obtain these records prior to adjudication on the 
merits. 

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should attempt to obtain all 
records from VA facilities in Anderson 
and Greenville from April 2004 to the 
present.  If any of the records are 
unavailable, the RO should note this in 
the record.  

2.  The RO should schedule a VA medical 
examination to ascertain the nature, 
extent, and etiology of the veteran's 
right knee scar.  It is imperative that 
the claims file is available to and 
reviewed by the examiner in connection 
with the examination.  The examiner 
should determine whether the veteran's 
right knee scar is consistent with 
residuals of a gunshot wound from the 
1940s.  Detailed reasons and bases for 
all diagnoses and opinions should be 
provided including a discussion of 
evidence relied on for opinions.  The 
examiner is asked to specifically review 
the veteran's testimony, discharge 
examination from service, and September 
1991 VA examination report. 

3.  The RO should schedule a VA 
audiological examination to ascertain the 
nature, extent, and etiology of the 
veteran's bilateral hearing loss, and 
tinnitus.  It is imperative that the 
claims file is available to and reviewed 
by the examiner in connection with the 
examination.  The examiner should 
determine whether the veteran's current 
bilateral hearing loss and tinnitus is at 
least as likely as not (more than 50 
percent probability) related to service.  
Detailed reasons and bases for all 
diagnoses and opinions should be provided 
including a discussion of evidence relied 
on for opinions.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO is asked 
to re-adjudicate the veteran's service 
connection claims.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


